                Case 18-12635-LSS        Doc 150      Filed 12/04/18     Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


 In re:                                  :         Chapter 11
                                         :
 DAVID’S BRIDAL, INC.                    :         Bankruptcy No. 18-12635-LSS
                                         :
                                  Debtor :

                                  NOTICE OF APPEARANCE

TO THE CLERK OF COURT:

          Kindly enter my appearance on behalf of the Commonwealth of Pennsylvania,

Department of Revenue, in this case.

          PLEASE TAKE NOTICE that the Commonwealth of Pennsylvania, Department of

Revenue, respectfully requests that all notices given or required to be given in this case by the

Court and/or any other party to this case, be given to the Commonwealth by serving the

undersigned counsel.

                                                     JOSH SHAPIRO
                                                     ATTORNEY GENERAL


     DATE:       December 4, 2018            BY:      /s/ Christopher R. Momjian
                                                     Christopher R. Momjian
                                                     Senior Deputy Attorney General
                                                     PA I.D. No. 57482
                                                     Office of Attorney General
                                                     The Phoenix Building
                                                     1600 Arch Street, Suite 300
                                                     Philadelphia, PA 19103
                                                     Tel: (215) 560-2424
                                                     Fax: (717) 772-4526
                                                     E-mail: crmomjian@attorneygeneral.gov
